DETAILED ACTION

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a specific cylinder and exhaust passage formation.  The requirement for the cylinders and the exhaust passages to be adjacent to each other is a requirement for an in line formation of the cylinders.  Further the first and second group of exhaust passages are required to be inside of the cylinder head and require a certain number of independent passages which combine into collective passages which either require each group to include three cylinders with two exhaust ports or six cylinders with one exhaust port.  This limitation further overcomes Takamiya (U.S. Pub. No. 2017/0284284) because where it discloses that this can be applied to a V-6 engine or an in line 3 cylinder (which would be obvious to duplicate) these limitations are not drawn towards a V-6 but an in line 6, and we don’t actually know the exhaust passage arrangement of these other engine types and whether it would satisfy these specific limitations.  These limitations could be addressed by a reference like Ito (U.S. Pat. No. 6,513,506), fig. 19, but this reference would also be deficient due to the EGR passage not being connected to one of the individual exhaust passages and would also not have the second collective exhaust passage part be offset toward the first collective exhaust passage part.  It lacks this offset construction because Ito does not further combine these two exhausts downstream before ejecting it from the system.  These limitations overcome the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747